Lea, J.
This is an action for damages for injuries sustained by Mrs. Lee while alig’hting from the railroad company’s train at Mossy Creek. There were two trials. Upon the first there was a verdict for plaintiffs. A now trial was granted upon motion of the railroad company, to which action of the Court a bill of exceptions was taken and filed. Upon a second trial there was a verdict and judgment for plaintiffs, but for a less sum than the first trial. New trial being refused, the company has appealed. Both records are here. It is insisted for plaintiffs that there was no error in the charge of the Court upon the first trial, and that the evidence sustained the verdict, and it *572should not have been set aside and a new trial granted. The plaintiff in error assigns errors in the charge of the Court in both trials.
The record fails to. show upon what ground the trial v Judge set aside the verdict, or that he was requested by counsel to state his reasons therefor. This Court has repeatedly held that if the record fails to show the reasons for his action, and no request is made to state his reasons, that we will presume that he exercised a discretion given him by law to grant a new trial when he is dissatisfied with the verdict upon the facts.
In the absence of reasons given, we will affirm the action of the Court below in granting a now trial upon the first trial of this case. There were errors in the charge of the Court upon the first trial, and, because repeated in his charge upon the second trial, the judgment, in this case must be reversed and a new trial granted. Among other things, the trial Judge charged:
“ In this case the plaintiffs sue the defendant to recover damages which they allege accrued to female plaintiff' because of certain alleged injuries which they allege resulted to her by reason of the wrongs of the defendant or servants, agents, or employes. These wrongs and injuries are set out in plaintiffs' declaration, which you will have out with you, and which you will read. In the defendant’s plea, which you will have out with you and which you will read, these wrongs and injuries are denied and the recovery resisted. These pleadings form *573tlie issue, which yon ought to remember you were sworn to well and truly try, and a true verdict render upon the law and the evidence.”
It was the duty of the Court to specifically •state to the jury what issues were raised by the pleadings — not to-refer them to the pleadings to ascertain for themselves what the issues were. The construction of pleadings, and the issues raised thereby, are questions for the Court alone to determine, and not for the jury. In this action of the Court there was error.
Again, iu regard to compensation he charged: “ This compensation should he only such as would reasonably compensate the said plaintiff for her mental and physical suffering, for the loss of time, and such necessary expenses as the proof shows to have resulted to her from such injuries as she received, unless you should find the injuries were the result of gross negligence on the part of defendant’s agents. Should you find such gross negligence or carelessness, you may add to it such a sum- as may he proper, in your judgment, as punitive damages; this, however, is only allowed in punishment, and not simply to make greater the recovery, and is not then allowed unless the negligence is gross.”
Exemplary damages are only allowed where a wrongful act is done with a had motive, or so recklessly as to imply a disregard of social obligations, or where there is negligence so gross as to .amount to positive misconduct. 11 Lea, 103.
*574There must have been some willful misconduct, or that entire want of care which would raise the presumption of a conscious indifference to consequences. 91 U. S. K,ep., 495.
The charge, therefore, in regard to punitive damages was erroneous, because lie did not explain to the jury under what circumstances punitive damages would be allowed. The charge, if correct, should not have been given, because there are no facts in this case authorizing the giving of such a charge. The Court should only charge the law upon facts developed in the case. While, if we could clearly see that no injury resulted from such charge, we might not reverse, yet it is erroneous for the Judge to give any charge upon any subject not applicable to the facts of the case.
There are other errors in the charge which counsel for plaintiffs and defendant, in argument, admit are sufficient to reverse the judgment.
The cause will be remanded, and defendants in error will pay the cost.